 

 

 



Exhibit 10.88

 

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

NEXSTAR MEDIA GROUP, INC.
2019 LONG-TERM EQUITY INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:

 

Grant Date:

 

Number of Restricted Stock Units Granted:

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Nexstar Media Group,
Inc. (the “Company”), and the Participant specified above, pursuant to the
Nexstar Media Group, Inc. 2019 Long-Term Equity Incentive Plan, as in effect and
as amended from time to time (the “Plan”), which is administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”); and

 

WHEREAS, the Committee has been determined that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) under the
Plan as provided herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.Incorporation by Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.  By signing this Agreement, Participant further agree to
accept as binding, conclusive and final all decisions and interpretations by the
Committee of the Plan upon any questions arising under the Plan.  

2.Grant of Restricted Stock Unit Award. Subject to the execution and return of
this Agreement by the Participant to the Company as provided in Section 14
hereof, the Company hereby grants to the Participant, as of the Grant Date
specified above, the number of

 

 

 

 

--------------------------------------------------------------------------------

 

RSUs specified above, which represent the right to receive an equal number of
shares of the Company’s common stock, $0.01 par value, subject to the
fulfillment of the vesting conditions and other conditions set forth in this
Agreement.  Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.

3.Vesting.

(a)[                                      ]  

 

(b)Forfeiture. [                        ]

 

4.Delivery of Shares.

(a)General.  Subject to the provisions of Sections 4(b) hereof, within thirty
(30) days following the vesting of the RSUs, the Participant shall receive the
number of shares of Common Stock that correspond to the number of RSUs that have
become vested on the applicable vesting date; provided that the Participant
shall be obligated to pay to the Company the aggregate par value of the shares
of Common Stock to be issued within ten (10) days following the issuance of such
shares unless such shares have been issued by the Company from the Company’s
treasury.  The Company may issue the shares either (i) in certificate form or
(ii) book entry form, registered in the name of the Participant.  Delivery of
any certificates will be made to the Participant’s last address reflected on the
books of the Company unless the Company is otherwise instructed in
writing.  Neither Participant nor any of Participant’s successors, heirs,
assigns or personal representatives will have any further rights or interests in
any RSUs that are so paid.

(b)Blackout Periods.  If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder; provided, however, the number of shares of such RSUs as are
necessary to pay any federal, state or local taxes that are incurred in
connection with such vesting may be sold outside of such “blackout” policy in
order to make any tax payments required to be made in connection with such
vesting.

(c)Deferrals.  If permitted by the Company, the Participant may elect, subject
to the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code.  Upon the vesting of RSUs that have been so deferred, the applicable
number of Deferred Shares shall be credited to a bookkeeping account established
on the Participant’s behalf (the “Account”).  Subject to Section 5 hereof, the
number of shares of Common Stock equal to the number of

 

2

 

 

--------------------------------------------------------------------------------

 

Deferred Shares credited to the Participant’s Account shall be distributed to
the Participant in accordance with the terms and conditions of the Plan and the
other applicable written plans or procedures of the Company, consistent with the
requirements of Section 409A of the Code.

5.Dividends; Rights as Stockholder.    The RSUs are bookkeeping entries only.
Except as otherwise provided herein, the Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSU,
including no dividend rights and no voting rights, unless and until the
Participant has become the holder of record of such shares.

6.Non-Transferability.  No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.  Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way any of the RSUs, or the levy of any execution, attachment
or similar legal process upon the RSUs, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.

7.Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8.Withholding of Tax.  The payment of any taxes arising as a result of this
grant shall be Participant’s sole responsibility. The Company shall have the
power and the right to deduct or withhold, or require the Participant to remit
to the Company, an amount sufficient to satisfy any federal, state, local and
foreign taxes of any kind (including, but not limited to, the Participant’s FICA
and SDI obligations) which the Company, in its sole discretion, deems necessary
to be withheld or remitted to comply with the Code and/or any other applicable
law, rule or regulation with respect to the RSUs and, if the Participant fails
to do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement.  Any
minimum statutorily required withholding obligation with regard to the
Participant may be satisfied by reducing the amount of cash or shares of Common
Stock otherwise deliverable to the Participant hereunder.

9.Legend.  The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 9.

10.Securities Representations.  This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant.  The Participant hereby acknowledges, represents and warrants
that:

 

3

 

 

--------------------------------------------------------------------------------

 

(a)The Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the RSUs.

(b)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 10.

(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

(d)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

11.Professional Advice.  The acceptance of this Agreement and the issuance of
the RSUs and the underlying shares may have consequences under federal and state
tax and securities laws, which may vary depending on the individual
circumstances of the Participant.  Accordingly, the Participant acknowledges
that he or she has been advised to consult the Participant’s legal and tax
advisors in connection with this Agreement.  The Participant acknowledges that
neither the Company nor any of its officers, directors, attorneys, or agents
have made any representations as to the federal or state tax effects of, or any
rights under, this Agreement.

12.Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant.  The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

13.Notices.  Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company.  Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

 

4

 

 

--------------------------------------------------------------------------------

 

14.Acceptance.  The Participant shall forfeit the Restricted Stock if the
Participant does not execute this Agreement and return a fully executed copy of
such agreement to the Company’s General Counsel within a period of 30 days from
the date that the Participant receives this Agreement (or such other period as
the Committee shall provide).

15.No Right to Employment.  Any questions as to whether and when there has been
a termination of employment and the cause of such termination shall be
determined in the sole discretion of the Committee.  Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

16.Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the collection, use and/or transmission by the Company
(or any Subsidiary) of any personal data information related to the RSUs awarded
under this Agreement for legitimate business purposes (including, without
limitation, the administration of the Plan).  This authorization and consent is
freely given by the Participant. The Participant authorizes the Company to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, including any requisite transfer of such Personal Data as may be
required to a broker or other third party with whom the Participant may elect to
deposit any shares received upon vesting of the RSUs.

17.Compliance with Laws.  The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto.  The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance would violate any such requirements.  As a condition to the settlement
of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.

18.Resolution of Disputes.Any dispute or disagreement which may arise under, or
as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined solely by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Participant, the Participant’s heirs, executors, administrators and successors,
and the Company and its Subsidiaries for all purposes.

19.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

20.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

5

 

 

--------------------------------------------------------------------------------

 

21.Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

22.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

23.Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

24.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

25.Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

NEXSTAR MEDIA GROUP, INC.

 

 

By:

Name: Perry A. Sook

Title: Chief Executive Officer and President

 

 

PARTICIPANT

 

 

Name:  

 

 

 

6

 

 